DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Non-Final Rejection is in response to the Applicant’s request for continued examination received on 11/05/2021 in response to the Advisory action mailed on 10/26/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 16 and 17 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Shi et al (US 8,545,209 B2).
Shi et al teach an additive manufacturing machine defining a vertical direction (V) (Figs 1-20, broadly the Examiner notes that any machine includes vertical direction), the additive manufacturing machine comprising:
a powder supply system (Figs. 1-20, items 131-132) comprising a powder supply source (1311, 1311, 1312) for providing additive powder into the hopper [“during a refill process” as claimed is intended process limitation and is given little patentable weight] (see Fig 1E item 1313-hopper); and
a build unit comprising a powder dispenser  (Figs 1A-1G, item 1214, 12151,1215) including a hopper for receiving a volume of additive powder (items 121,122-temporary storage tank) ;
a powder reclamation system comprising: a suction inlet (see Fig 13-14. Item 811 suction inlet connected to pipe 88, which is connection to a suction pump/unit 85 as discussed in col 14. Lines 1 to col 15 lines 65; also see similarly Figs 5C, Fig 8 shows suction unit 53, including inlet as hole 51 including pipe 52);
a vacuum pump  (85) for generating a vacuum suction (col 14 lines 1 to col 15 lines 65); and a vacuum duct (88-pipe) extending from the vacuum pump to ]the suction inlet (811) (col 14 lines 1 to col 15 lines 65, Figs 13-14 specifically, also see other Figs as discussed above),
wherein the vacuum pump generates the suction at the suction inlet and is capable of drawing in “misdirected additive powder dispensed during the refill process the suction inlet being positioned for collecting misdirected additive powder dispensed during the refill process” (it is noted the claim as written is intended process and the 
Claim 7 requires wherein the powder supply source is a powder reservoir and the powder reclamation system further comprises: a return duct that operably couples the vacuum pump to the powder reservoir for depositing collected additive powder into the powder reservoir; and a filter mechanism operably coupled to the return duct for filtering out contaminants from the collected additive powder. Since Shi et al teach recycling back powder into the tank with the help of a filter (see col 4 lines 10-25, and col 8 lines 60 to col 9 lines 40).  
As for claims 16-17, Shi et al further teach wherein the vacuum duct extends directly from the vacuum pump to the suction inlet (see Fig 13-14. Item 811 suction inlet connected to pipe 88, which is connection to a suction pump/unit 85 as discussed in col 14. Lines 1 to col 15 lines 65; also see similarly Figs 5C, Fig 8 shows suction unit 53, including inlet as hole 51 including pipe 52); wherein the volume of additive powder received by the hopper is used to form an object to be additively manufactured by the additive manufacturing machine (Fig. 1E item 1313-hopper).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al (US 8,545,209 B2).
As for claim 6, Shi et al teach including first and second suction units which both includes first and second duct (see Fig 5 and 8) and at least one gate for dispensing powder as discussed above, however, fails to teach having the both first and second duct coupled the same vacuum pump; or having plurality of gates for dispensing powder as claimed.
It would have been obvious to modify system taught by  Shi et al with including duplicate structure (such as second vacuum duct) to additionally suck out materials (powders) from difference direction and angle and also plurality of gates for the benefit of dispensing desired amount of powder.  Also see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
Also see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Allowable Subject Matter
Claims 2-5, 8, 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art Shi et al (US 8,545,209 B2), fail to teach wherein the powder supply system further comprises a conveyor that transports additive powder dispensed from the powder supply source to the hopper, a discharge of the conveyor being positioned over the hopper along the vertical direction (V);  a gantry movably supporting the build unit within a build area, wherein the powder supply system and the powder reclamation system are fixed relative to the gantry, and wherein the gantry is configured for moving the build unit to a refill location proximate the powder supply system and the powder reclamation system to perform the refill process; wherein the powder reclamation system further comprises a gate cleaning system, the gate cleaning system comprising: a cleaning head comprising a plurality of probes that extend from the cleaning head to selectively engage the plurality of gates to unclog additive powder.
Claims 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Shi et al (US 8,545,209 B2), fail to teach a gate cleaning system that comprises a cleaning head, the cleaning head comprising a plurality of probes that extend from the cleaning head to selectively engage the plurality of gates to unclog additive powder.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claim(s) received on 11/05/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743